DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Response to Arguments
The independent claims of the pending application have been amended to explicitly claim the relative amount of the Bacillus coagulans in the composition. This limitation is found in the instant specification, at the bottom of paragraph [0048]; this paragraph defines 2 to 10% of the total weight of the compositions as “in the range 1.0 to 5.0 billion.” Although this paragraph does not explicitly state this, it is assumed that “1.0 to 5.0 billion” is in the units CFU (or viable spores), as there are no units following the amount, and this is an exceptionally common unit when utilizing living probiotic microbes. If this is an incorrect assessment (or a correct assessment), the Applicant is urged to amend the appropriate units into the specification.
As stated in the Applicant’s Arguments, none of the cited prior art utilizes the claimed range of B. coagulans. However, following and art search and an assessment of the instant specification, it would appear the that claimed amount of B. coagulans would have been obvious to the ordinary artisan, as laid out in the added references and modified rejections below.
Please note, if the Applicant can provide reasonable objective evidence that the claimed amount of B. coagulans results in unexpected synergism, beyond the expected synergism of a known synbiotic (synergistic) combination, a withdrawal of the rejections would be considered. See MPEP 716.02(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kibow Fortis (earliest date available from the web archive “Way back machine” is 2/14/2016 {https://web.archive.org/web/20160214092906/https://kibowbiotech.com/kibow-fortis/} [IDS Reference]) Pandey, et al (Journal of Food Science Technology, 52, 7577-7587, 2015) and Abhari, et al  [hereinafter referred to as Abhari 1] (Iranian Journal of Veterinary Research, 16, 267-273, 2015) or Jafarpour, et al (Veterinary Science Development, 5:6061, 130-135, 2015) or Abhari, et al [hereinafter referred to as Abhari 2] (Veterinary Science and Development, 5:5919, 95—98, 2015). Kibow Fortis is a commercially available nutritional supplement. According to the earliest available product data page, the product contains xylooligosaccharide, arabinogalactan, inulin, Ganoderma lucidum –derived β-glucan, insoluble yeast β(1,3/1,6)-glucan, oat β(1,3/1,4)-glucan, and insoluble dried Saccharomyces cerevisiae fermentate. The Kibow Fortis page defines this composition as a prebiotic composition, and is used to improve digestive health. Additionally, the Kibow Fortis reference states: “Inulin is fermented in the colon to the short chain fatty acid butyrate by probiotic bacteria and can reduce the risk in colon cancer.” See paragraph beginning “Apart from...” Since it is clear that Kibow Fortis includes inulin, and it is explicitly stated that the consumption of inulin increases the short chain fatty acid – butyrate in the colon, this composition must necessarily increase “short chain fatty acid levels in the colon.” Although Kibow Fortis discusses using the formulation to augment probiotic bacterium in the gut, there is no explicit motivation to combine the formulation with Bacillus coagulans.
Pandey provides a review paper discussing probiotics and prebiotics. Pandey notes that certain combinations of prebiotics and probiotics behave synergistically, and are deemed synbiotics. Specifically, Pandey notes that B. coagulans is a widely known, used, and studied probiotic, and further notes that when this bacterium is combined with xylooligosaccharides, inulin, and other known prebiotic compounds, the compositions act synergistically in improving digestive health. See page 7577, “Abstract” section; page 7578, left column, first [full] paragraph; page 7579, “Synbiotics” section, last paragraph; page 7582, left column, last paragraph [bridging to the right column]. As such, Pandey shows a clear and unambiguous synbiotic benefit for combining B. coagulans with any number of the claimed prebiotic compounds, because there is a clear improvement in digestive health when probiotics, like B. coagulans, is combined with the claimed prebiotics, like inulin and xylooligosaccharides Furthermore, this combination would be obvious to the ordinary artisan because the probiotic B. coagulans is a widely studied, and well-known probiotic used for improving digestive health. It would be obvious to combine the probiotic B. coagulans with the prebiotic of Kibow Fortis, because there would be an expectation that the B. coagluans would synergistically augment the digestive health benefits of Kibow Fortis prebiotics, because Kibow Fortis includes prebiotic compounds that are already known to synergize with B. coagulans.
As discussed above, paragraph [0048] of the instant specifcation defines 2 to 10% of the total weight of the compositions as “in the range 1.0 to 5.0 billion.” Although this paragraph does not explicitly state this, it is assumed that “1.0 to 5.0 billion” is in the units CFU (or viable spores), as there are no units following the amount, and this is an exceptionally common unit when utilizing living probiotic microbes. Neither Kibow Fortis nor Pandey provide for motivation to provide 2 to 10%, by weight, B. coagulans. However, when considering the usage of B. coagulans as a probiotic and, in particular, when used in a synbiotic composition with inulin, it would appear that Abhari, Abhari 2, and Jafarpour all teach 109 (1 billion) spores/mL in their respective compositions. See Abhari 1, page 268, “Preparation of spore suspension of probiotic bacteria” and “Animals and diets” section; see Jafarpour, page 130, “Preparing suspension of probiotic bacteria” section; page 131, Table 1 and “Preparation of rat diets” section; Abhari 2, page 95, “Preparation of spore suspension of probiotic bacteria” section; page 96, “Animals and diets” section. Based upon these references, it appears that providing 1 billion spores of B. coagulans is routine in the art and would be obvious for the ordinary artisan to try this amount of B. coagulans. As there is nothing in the instant specification to suggest that the claimed range provides for unexpected results, it is reasonable to suggest that the claimed range would be obvious and predictable based upon its usage in the prior art. 
With respect to claim 1, Kibow Fortis teaches all of the components, except for B. coagulans; Kibow Fortis is described as a health supplement used to improve digestive health. Pandey teaches that B. coagulans is a well-studied, and widely used probiotic that enhances digestive health, and noted that combining this probiotic with some of the prebiotics described in Kibow Fortis will synergize the behavior of both the probiotic and the prebiotic. As such, it would be obvious to combine digestive health improving formulations, when it is already known that there would be expectation that the combination will provide synergistic improvements, when compared to administering Kibow Fortis and B. coagulans separately. As discussed above, prior art that utilizes the synbiotic combination of B. coagulans and inulin teach 1 billion B. coagulans spores, which based upon the instant specification, should overlap with the claimed weight.
With respect to claim 2, according to the Kibow Fortis page, the insoluble β(1,3/1,6)-glucan is derived from yeast.
With respect to claim 3, according to the Kibow Fortis product sheet (attached and available at https://kibowbiotech.com/pdfs/Kibow-Fortis-Product-Data-Sheet-Tablets.pdf), the product contains at least one excipient.
With respect to claim 4, the Kibow Fortis is described as a dietary supplement. However, it could easily be defined as: a food product, a comestible medical food, a pharmaceutical product, or a nutraceutical product.
With respect to claim 5, Kibow Fortis describes all of the prebiotic components, and no other active ingredients (as interpreted by the transitional phrase: “consisting essentially of.” See MPEP 2111.03). Pandey motivates the inclusion of B. coagulans with any number of prebiotic compounds, including those of Kibow Fortis, and as such, there would be no motivation to further add any additional active ingredients beyond B. coagulans. As noted above, there is an expectation that the formulation of Kibow Fortis would produce the short chain fatty acid – butyrate, via fermentation in the colon.
With respect to claim 6, since both Kibow Fortis and Pandey describe that the prebiotics, probiotics, and their combined synbiotics are used in methods for improving digestive health, and also note that they can be used to improve immunity, weight, and glucose balance, it would be obvious to use their combination in a method for improving digestive health. It would further be obvious to use an effective amount of each component in the method. As noted above, there is an expectation that the formulation of Kibow Fortis would produce the short chain fatty acid – butyrate, via fermentation in the colon. Additionally, as discussed above, prior art that utilizes the synbiotic combination of B. coagulans and inulin teach 1 billion B. coagulans spores, which based upon the instant specification, should overlap with the claimed weight.
With respect to claims 7-9, Kibow Fortis provides for a clear expectation that a method of providing Kibow Fortis would provide for the production of butyrate. Additionally, Pandey suggests that there would be an expectation that propionate levels would also increase, as a result of prebiotic fibers, like those of Kibow Fortis. See page 7582, “Immunomodulation” section, second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651